DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/357,928 filed on 3/19/2019 and is a CON of PCT/JP2017/035899 10/03/2017, and claims foreign priority of JAPAN 2017-036230 2/28/2017.

Current Status
Claims 1-8 are pending and ready for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0040984 A1, Byrne.

As to independent claim 1. Byrne teaches “A monitoring system comprising: an axle weight measurer that detects a surface displacement of a road from a first captured image obtained by imaging the road when a vehicle passes at a predetermined spot of a structure having the road that the vehicle passes, and calculates an axle weight of the vehicle from the surface displacement and a displacement coefficient of the road;” ([abstract], [0021-0023] and claim 1, method for measuring displacement of a surface/pavement due to applied load/ weight; wherein such measurement is taken via “camera capturing a fist set of images” reads on “first captured image”. Moreover, the applied weight is due to a vehicle/ truck passing as in [0026-0031] “weight bearing object…. For example loading a truck axel to depress pavement when the tire is positioned in a region of interest”; “either measured or computed”, also see [0047]. Moreover, the displacement shift of [abstract], [0005] and figs 2-7 and their associated paragraphs, illustrate the varying displacement shift in the vertical and horizontal pixels, wherein the displacement shift reads on “displacement coefficient”, and wherein such determination is applied corresponding to a spatial position of the pavement/ surface that has undergone an applied load due to a vehicle/ truck passing [0026-0034] and claims 16-18. Based on the claimed language, the measurement of the load/ weight is determined/ optically measured, i.e. by the image that determines displacement as in [abstract], [0026] and claim 1.) 
estimation using image processing”, [0036] and claim 12 “This calculation may be performed for different or select regions of the image, or for the entire image, and produces two NxM arrays identifying x direction pixel shift and y direction pixel shift as distributed across the image of the surface.” Wherein the distributed weight is represented in the vertical and horizontal axis as in figs 2-7, [0005] and [0036-0039]. Moreover, fig 5A-B, [0036-0039] the degree of deflection is determined which reads on “deterioration of structure”, also see fig 2 and [0042-0047]. In light of the specification [0005] the weight measurer detects a surface displacement.)

As to claim 3, Byrne teaches “wherein the axle weight measurer detects a wheel of the vehicle, and detects the surface displacement from an image of a region close to the wheel in the road inside the first captured image.” ([abstract] “such as the spatial position and field of view of the camera relative to the surface when the images were captured; (b) generates a global perspective transform from selected regions out of the displacement area ( c) performs a global image registration between the two images using perspective transform to align the images; ( d) computes vertical pixel shift and horizontal pixel shift between the first image and the second image for the region of interest;”. Moreover, claim 16 “wherein the system comprises two cameras arranged under a truck flatbed and the load is the portion of the vehicle supported by one tire, and further wherein the cameras are positioned to capture images of a section of pavement, wherein the second image captures the section of pavement when under the load of the tire.” i.e. the position of the camera is close to the wheel/ tire. Also see [0047])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne as applied to claim 1 above, and further in view of US 2019/0033189 A1, Coe et al, hereinafter referenced as Coe.

As to claim 2, Byrne teaches the limitations of claim 1.
Byrne is silent in regards to repairing of the structure and a repairing time of the repairing from the deterioration degree.  
Coe teaches “wherein the state estimator determines necessity of repairing of the structure and a repairing time of the repairing from the deterioration degree.” ([0005-A paving apparatus receives the hot mix asphalt from the transfer truck and spreads it out uniformly across the base surface, and as the material progressively cools below 250° F. degrees it is compacted with a roller. The hot mix asphalt is rolled to a uniform density, and after approximately one to three days of cooling and aging the surface can be opened to traffic.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repairing aspect of Coe to the teaching of Byrne, in order to attain the ultimate goal of pavement status determination, as the ultimate goal of determining the pavement status is to maintain or repair the deteriorated locations based on the severity of the deterioration and other related factors, wherein each type of repairing/ maintenance technique has a corresponding cost aspect and time period (Coe [0004-0009]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne in view of US 2013/0314273 A1, Kavaler et al. hereinafter referenced as Kavaler, further in view of US 2013/0138331 A1, Lynar et al, hereinafter referenced as Lynar.

As to independent claim 6, Byrne teaches “A monitoring system comprising: an axle weight measurer that detects a surface displacement of a road from a first captured image obtained by imaging the road when a vehicle passes at a predetermined spot of the road that the vehicle passes, and calculates an axle weight of the vehicle from the surface displacement and a displacement coefficient of the road;” ([abstract], [0021-0023] and claim 1, method for measuring displacement of a surface/pavement due to applied load/ weight; wherein such measurement is taken via “camera capturing a fist set of images” reads on “first captured image”. Moreover, the applied weight is due to a vehicle/ truck passing as in [0026-0031] “weight bearing object…. For example loading a truck axel to depress pavement when the tire is positioned in a region of interest”; “either measured or computed”, also see [0047]. Moreover, the displacement shift of [abstract], [0005] and figs 2-7 and their associated paragraphs, illustrate the varying displacement shift in the vertical and horizontal pixels, wherein the displacement shift reads on “displacement coefficient”, and wherein such determination is applied corresponding to a spatial position of the pavement/ surface that has undergone an applied load due to a vehicle/ truck passing [0026-0034] and claims 16-18. Based on the claimed language, the measurement of the load/ weight is determined/ optically measured, i.e. by the image that determines displacement as in [abstract], [0026] and claim 1.) 
Byrne is silent in regards to identifies identification information of the vehicle from a second captured image obtained by imaging the road when the vehicle passes at the predetermined spot.
predict damage”. Moreover, [0022], fig 27C, [0280-00283] “license plate”, “identification is an image of license plate” reads on “identify identification information”, also see [0348]. Moreover [0019-0022] wherein the camera provides weight information, also see [0334-00335] and [0385]. Moreover, [0384] “the peak deflection and speed can be used in a lookup table to estimated axel load”, see fig 20 and its associated paragraphs. Moreover, claim 1, the “time stamp” reads on “register the axel weight”, and wherein the determined data is provided by a report i.e. saved “at least one of a vibration report, a weight estimate of said vehicle, a deflection estimate of said pavement, a vehicle parameter of said vehicle.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known technique of providing vehicle identification via imaging and utilize imaging in the weight determination and pavement deflection determination process of Kavaler to the process of Byrne, as such well-known method is applied and well-known within the weighing station and tolling system art and would provide the expected results yet with higher level of accuracy, specificity and reliability (Kavaler [0024-0027] and [0385] and claim 1).
Byrne as modified teaches “an axle weight register that identifies identification information of the vehicle from a second captured image obtained by imaging the road when the vehicle passes at the predetermined spot, associates the axle weight and the identification information with each other, and registers the axle weight and the identification information in an axle weight table;” ([0019] “capturing a second image of the surface from the image capture position….. calibrate and register the images”, [0036-0039] “produce aligned registered images with a known angular relationship between pixels and exterior angles. Using the aligned, registered images, and the known angular relationship between pixels and exterior angles,… (see FIG. 2) between the first image and the second image, using spectral, area and/or point based methods.”, also see figs 2-3, 5, and 9 and their corresponding paragraphs, and [0040-0044] and claim 12. In regards to limitation “axel weight”, see the above rejection. In regards to the underlined limitations, such limitations have been addressed by Kavaler as delineated above.)
Byrne is silent in regards to a third captured image obtained by imaging the vehicle in another road connected to the road, and extracts the axle weight corresponding to the identification information from the axle weight table.
Lynar teaches “an axle weight extractor that identifies the identification information from a third captured image obtained by imaging the vehicle in another road connected to the road, and extracts the axle weight corresponding to the identification information from the axle weight table; and a state estimator that estimates a deterioration degree of a structure having the another road, using the axle weight extracted by the axle weight extractor.” (fig 2, [0037-0039] “extending pavement life”, “roadside cameras 220”; “intersection”, wherein a set of cameras affixed on multiple locations including road intersection, is included in the system of determining the weight for example, weighing stations are preferred, with the resultant determined weight being used in some way by the system.”; “The cameras 220 may be used, for example, to read the indicia on vehicles indicative of heavy weight (i.e., weight above a given threshold, which would represent the fact that the vehicle under observation is a qualifying heavy vehicle), or may simply gauge the same responsive to the overall dimensions of a given vehicle currently under observation. As such, the cameras 220 may include and/or otherwise be connected to weight evaluating circuitry 221 that can be used to determine and/or guess the weight associated with a given vehicle.”, also see claims 10-11 and 22. Furthermore, [0044-0044] “Such weight evaluating circuitry 221 may include and/or otherwise interface with a database 222 that includes pictures and/or other representations of vehicles with weight data associated therewith, for example, using an index.” Reads on “weight table”. Moreover, fig 2, shows that the determinations are applied on the road intersections along with the main road, thus this determinations is applied on multiple locations which reads on “the another road” and thus the pavement life/ condition is determined on these locations. Furthermore, [0038] and [0043] “threshold”.)
It would have been obvious to one of ordinary skill in the art before the effective time of the claimed invention to include the set of cameras as part of weight determination of Lynar to the teaching of Byrne in order to provide reliable determinations, not only based on the displacement, yet additionally, it is based on another set of information provided by the cameras affixed by the roadside, the information includes the type of the vehicle, such as heavy trucks with multiple carriages, and details such as number of wheels and other related indications that 
Byrne as modified teaches “a state estimator that estimates a deterioration degree of a structure having the another road, using the axle weight extracted by the axle weight extractor.” ([0039-0047] and claim 1, the deflection/displacement determination reads “deterioration degree”, and wherein such approach could be applicable on multiple locations. Moreover, the multiple locations of cameras providing multiple images has been addressed by Lynar as explained above.)

As to independent claim 7, Byrne teaches “A monitoring system comprising: an axle weight measurer that detects a surface displacement of a road from a first captured image obtained by imaging the road when a vehicle passes at a predetermined spot of the road that the vehicle passes, and calculates an axle weight of the vehicle from the surface displacement and a displacement coefficient;” ([abstract], [0021-0023] and claim 1, method for measuring displacement of a surface/pavement due to applied load/ weight; wherein such measurement is taken via “camera capturing a fist set of images” reads on “first captured image”. Moreover, the applied weight is due to a vehicle/ truck passing as in [0026-0031] “weight bearing object…. For example loading a truck axel to depress pavement when the tire is positioned in a region of interest”; “either measured or computed”, also see [0047]. Moreover, the displacement shift of [abstract], [0005] 
Byrne is silent in regards to identifies identification information of the vehicle from a second captured image obtained by imaging the road when the vehicle passes at the predetermined spot.
Kavaler teaches “an axle weight register that identifies identification information of the vehicle from a second captured image obtained by imaging the road when the vehicle passes at the predetermined spot, associates the axle weight and the identification information with each other, and registers the axle weight and the identification information in an axle weight table;” ([0014] and [0019] “predict damage”. Moreover, [0022], fig 27C, [0280-00283] “license plate”, “identification is an image of license plate” reads on “identify identification information”, also see [0348]. Moreover [0019-0022] wherein the camera provides weight information, also see [0334-00335] and [0385]. Moreover, [0384] “the peak deflection and speed can be used in a lookup table to estimated axel load”, see fig 20 and its associated paragraphs. Moreover, claim 1, the “time stamp” reads on “register the axel weight”, and wherein the determined data is provided by a report i.e. saved “at least one of a vibration report, a weight estimate of said vehicle, a deflection estimate of said pavement, a vehicle parameter of said vehicle.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known technique of providing vehicle identification via imaging and utilize imaging in the weight determination and pavement deflection determination process of Kavaler to the process of Byrne, as such well-known method is applied and well-known within the weighing station and tolling system art and would provide the expected results yet with higher level of accuracy, specificity and reliability (Kavaler [0024-0027] and [0385] and claim 1).
Byrne as modified teaches “an axle weight register that identifies identification information of the vehicle from a second captured image obtained by imaging the road when the vehicle passes at the predetermined spot, associates the axle weight and the identification information with each other, and registers the axle weight and the identification information in an axle weight table;” ([0019] “capturing a second image of the surface from the image capture position….. calibrate and register the images”, [0036-0039] “produce aligned registered images with a known angular relationship between pixels and exterior angles. Using the aligned, registered images, and the known angular relationship between pixels and exterior angles,… (see FIG. 2) between the first image and the second image, using spectral, area and/or point based methods.”, also see figs 2-3, 5, and 9 and their corresponding paragraphs, and [0040-0044] and claim 12. In regards to limitation “axel weight”, see the above rejection. In regards to the underlined limitations, such limitations have been addressed by Kavaler as delineated above.)

Lynar teaches “an axle weight extractor that identifies the identification information from a third captured image obtained by imaging the vehicle in another road connected to the road, and extracts the axle weight corresponding to the identification information from the axle weight table; and a fourth captured image obtained by imaging the vehicle in the another road;” (See the accumulated weight and road damage determination in [0043-0059]. Moreover, fig 2, [0037-0039] “extending pavement life”, “roadside cameras 220”; “intersection” wherein a set of cameras affixed on multiple locations including road intersection, is included in the system of determining the weight of passing vehicles. Moreover, [0042-0044] “for example, weighing stations are preferred, with the resultant determined weight being used in some way by the system.”; “The cameras 220 may be used, for example, to read the indicia on vehicles indicative of heavy weight (i.e., weight above a given threshold, which would represent the fact that the vehicle under observation is a qualifying heavy vehicle), or may simply gauge the same responsive to the overall dimensions of a given vehicle currently under observation. As such, the cameras 220 may include and/or otherwise be connected to weight evaluating circuitry 221 that can be used to determine and/or guess the weight associated with a given vehicle.”, also see claims 10-11 and 22. Furthermore, [0044-0044] “Such weight evaluating circuitry 221 may include and/or otherwise interface with a database 222 that includes pictures and/or other representations of vehicles with weight data associated therewith, for example, using an index.” Reads on “weight threshold”. [0039] “on certain sides on intersections for the sake of brevity, the cameras 220 and induction loops 230 may be positioned at any sides.” Only one camera of the plurality of cameras 220 is shown only at one intersection, yet other cameras are applicable at each road of the intersections, thus third, fourth… and more images at different road within the intersection or other intersections are applicable. )
It would have been obvious to one of ordinary skill in the art before the effective time of the claimed invention to include the set of cameras as part of weight determination of Lynar to the teaching of Byrne in order to provide reliable determinations, not only based on the displacement, yet additionally, it is based on other sets of information provided by the cameras affixed by the roadside, the information includes the type of the vehicle, such as heavy trucks with multiple carriages, and details such as number of wheels and other related indications that specifically identify, and yet ultimately in conjunction with other sensors, images, and calculation, provide a better determination and more reliable estimation, Lynar fig 2. Furthermore, Lynar [0016-0017], indicates that its teaching is applicable to already existing approaches and would provide the expected results, yet with higher reliability and yet additional information such as traffic and vehicle’s location (KSR).
Byrne as modified teaches “a deflection measurer that measures a deflection of the another road, using the axle weight extracted by the axle weight extractor, and a fourth captured image obtained by imaging the vehicle in the another road; and a state estimator that estimates a deterioration degree of the another road, using the deflection measured by the deflection measurer.” ([0039-0047] and claim 1, the deflection/ displacement determination reads “deterioration degree”, and wherein such approach could be applicable on multiple locations. Moreover, the multiple locations of cameras providing multiple images including the fourth image, has been addressed by Lynar as explained above.)

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne in view of Kavaler.

As to independent claim 8, Byrne teaches “A monitoring system comprising: an axle weight measurer that detects a surface displacement of a road from a first captured image obtained by imaging the road when a vehicle passes at a predetermined spot of the road that the vehicle passes, and calculates an axle weight of the vehicle from the surface displacement and a displacement coefficient;” ([abstract], [0021-0023] and claim 1, method for measuring displacement of a surface/pavement due to applied load/ weight; wherein such measurement is taken via “camera capturing a fist set of images” reads on “first captured image”. Moreover, the applied weight is due to a vehicle/ truck passing as in [0026-0031] “weight bearing object…. For example loading a truck axel to depress pavement when the tire is positioned in a region of interest”; “either measured or computed”, also see [0047]. Moreover, the displacement shift of [abstract], [0005] and figs 2-7 and their associated paragraphs, illustrate the varying displacement shift in 
Byrne teaches “an axle weight distribution generator that generates an axle weight distribution from the axle weight calculated by the axle weight measurer;” ([0002] “estimation using image processing”, [0036] and claim 12 “This calculation may be performed for different or select regions of the image, or for the entire image, and produces two NxM arrays identifying x direction pixel shift and y direction pixel shift as distributed across the image of the surface.” Wherein the distributed weight is represented in the vertical and horizontal axis as in figs 2-7, [0005] and [0036-0039]. Moreover, fig 5A-B, [0036-0039] the degree of deflection is determined which reads on “deterioration of structure”, also see fig 2 and [0042-0047]. In light of the specification [0005] the weight measurer detects a surface displacement.)
Byrne is silent in regards to identifies identification information of the vehicle from a second captured image obtained by imaging the road when the vehicle passes at the predetermined spot.
Kavaler “a deflection measurer that detects a surface displacement of another road from a second captured image obtained by imaging the vehicle in the another road connected to the road to generate a displacement distribution, and measures a deflection of the another road, using the axle weight distribution and the displacement license plate”, “identification is an image of license plate” reads on “identify identification information”, also see [0348]. Moreover [0019-0022] wherein the camera provides weight information, also see [0334-00335] and [0385]. Moreover, [0384] “the peak deflection and speed can be used in a lookup table to estimated axel load”, see fig 20 and its associated paragraphs, also see claim 1. See fig 20, 25-26, 29 and 33, “Deflection 2031” and their associated paragraphs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known technique of providing vehicle identification via imaging and utilize imaging in the weight determination and pavement deflection determination process of Kavaler to the process of Byrne, as such well-known method is applied and well-known within the weighing station and tolling system art and would provide the expected results yet with higher level of accuracy, reliability specificity wherein the specificity includes but not limited to axle count, axel spacing, width estimation, wheels counts and other aspects. (Kavaler [0024-0027] and [0385] and claim 1)
Byrne as modified teaches “and a state estimator that estimates a deterioration degree of the another road, using the deflection distribution generated by the deflection measurer.” ([0039-0047] and claim 1, the deflection/displacement determination reads “deterioration degree”, and wherein such approach could be applicable on multiple locations. Moreover, the multiple locations of cameras providing multiple images of another road, has been addressed by Kavaler as explained above.)

As to claim 4, Byrne teaches the limitations of claim 1 above.
Byrne is silent in regards to “wherein the axle weight measurer includes a number-of-tire detector that detects a number of tires per wheel of the vehicle, and calculates the axle weight in accordance with the number of tires.”
Kavaler teaches “wherein the axle weight measurer includes a number-of-tire detector that detects a number of tires per wheel of the vehicle, and calculates the axle weight in accordance with the number of tires.” (claim 1 “a weight estimate of said vehicle, a deflection estimate of said pavement, a vehicle parameter of said vehicle including at least one of a length estimate, an axle count estimate, an axle spacing vector and/or an axle width estimate”. Moreover, [0018] “axle counts and spacing between axle counts”, [0013] “number of axles”, also see [0043], [0052] and [0151-0152]. Moreover, [0266-0273] “wheel based estimate” and [0297-0305] and [0281-0284] “weight”. Also see [00380-0385] “axle load”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known technique of providing vehicle identification via imaging and utilize imaging in the weight determination and pavement deflection determination process of Kavaler to the process of Byrne, as such well-known method is applied and well-known within the weighing station and tolling system art and would provide the expected results yet with higher level of accuracy, reliability specificity wherein the specificity includes but not limited to axle count, axel spacing, width estimation, wheels counts and other aspects. (Kavaler [0024-0027] and [0385] and claim 1)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne as applied to claim 1 above, and further in view of Lynar.
As to claim 5, Byrne teaches the limitations of claim 1 above.
Byrne is silent in regards to “wherein the axle weight measurer accumulates an axle weight measured by an axle weight meter disposed in another road connected to the road to generate another axle weight distribution, accumulates the surface displacement to generate a displacement distribution, and calculates the displacement coefficient, using the another axle weight distribution and the displacement distribution.
Lynar teaches “wherein the axle weight measurer accumulates an axle weight measured by an axle weight meter disposed in another road connected to the road to generate another axle weight distribution, accumulates the surface displacement to generate a displacement distribution, and calculates the displacement coefficient, using the another axle weight distribution and the displacement distribution.” (See the accumulated weight and road damage determination in [0043-0059]. Moreover, fig 2, [0037-0039] “extending pavement life”, “roadside cameras 220”; “intersection” wherein a set of cameras affixed on multiple locations including road intersection, is included in the system of determining the weight of passing vehicles. Moreover, [0042-0044] “for example, weighing stations are preferred, with the resultant determined weight being used in some way by the system.”; “The cameras 220 may be used, for example, to read the indicia on vehicles indicative of heavy weight (i.e., weight above a given threshold, which would represent the fact that the vehicle under observation is a qualifying heavy vehicle), or may simply gauge the same responsive to the overall dimensions of a given vehicle currently under observation. As such, the cameras 220 may include and/or otherwise be connected to weight evaluating circuitry 221 that can be used to determine and/or guess the weight associated with a given vehicle.”, also see claims 10-11 and 22. Furthermore, [0044-0044] “Such weight evaluating circuitry 221 may include and/or otherwise interface with a database 222 that includes pictures and/or other representations of vehicles with weight data associated therewith, for example, using an index.”. Moreover, fig 2, shows that the determinations are applied on the road intersections along with the main road, thus this determinations is applied on multiple locations which reads on “accumulated” and thus the weight determination and yet pavement condition/damage [0015] are determined on these locations. Furthermore, [0038] and [0043] “threshold”. [0039] “on certain sides on intersections for the sake of brevity, the cameras 220 and induction loops 230 may be positioned at any sides.” Only one camera of the plurality of cameras 220 is shown only at one intersection, yet other cameras are applicable at each road of the intersections, thus third, fourth… and more images at different road within the intersection or other intersections are applicable, i.e. accumulated determinations.)
It would have been obvious to one of ordinary skill in the art before the effective time of the claimed invention to include the set of cameras as part of weight determination of Lynar to the teaching of Byrne in order to provide reliable determinations, not only based on the displacement, yet additionally, it is based on other sets of information provided by the cameras affixed by the roadside, the information includes the type of the vehicle, such as heavy trucks with multiple carriages, and details such as number of wheels and other related indications that specifically identify, and yet ultimately in conjunction with other sensors, images, and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,407,838 B1, Sylvester, is drawn to modular pavement slab that determines the pavement condition based on the applied vehicular weight and its associated elements due to vehicular passage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        6/17/2021